DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ross (US 20100191178 A1) in view of Bourne (US 20170367885 A1) and Sorensen (US 20120157912 A1).
Regarding claim 1, Ross discloses an ophthalmic surgical system (paragraph 0010, “In view of the foregoing, there is an ongoing need for apparatus and methods for tissue removal that are more cost effective; reduce the risk of damage and cause 
a handpiece (fig. 1, tissue removal device 104 with housing 140 and cannula 148) comprising a working tip (fig. 1, cannula 148) with an aspiration opening in the working tip (fig. 1, open distal end 132, paragraph 0077, “The tissue removal device 104 generally includes an open distal end 132 adapted to be positioned and operated at the surgical site 124, and an opposing proximal end 136.”), an aspiration line (fig. 1, aspiration lines 152 and 164 are in parallel, forming one aspiration line) comprising an aspiration channel in the handpiece (fig. 1, aspiration channel 144 in housing 140 of tissue removing device 104 that connects to lines 152 and 164), aspiration tubing (paragraph 0087, “The external aspiration lines 152, 130, 164, 172 may have any suitable fluid-conducting structure (e.g., tubing), may be of any suitable length, and may be either rigid or flexible.”). 
a first aspiration pump 168 located along the aspiration line (fig. 1, secondary pump 168 in line 164), a second aspiration pump 108 located along the aspiration line 152 away from the handpiece (fig. 1, vacuum pump 108 along line 152 away from housing 140 of the handpiece); and 
a pressure sensor 184 located along the aspiration line 152 between the first aspiration pump 168 and the second aspiration pump 108 (fig. 1, pressure transducer 184 between two pumps 168 and 108), wherein the pressure sensor is adapted to monitor for an occlusion in the aspiration line upstream of the first aspiration pump (paragraph 0072, “Additionally, the tissue removal system 100 
But fails to teach wherein the first aspiration pump is located along the aspiration line in the handpiece, and a console, wherein the handpiece is connected to the console, aspiration tubing between the handpiece and the console, and an aspiration channel in the console
However, Bourne teaches a system to be used during an ophthalmic procedure, the system comprising da handpiece 112 (see [0006]), wherein an aspiration pump 342 can be placed along the aspiration line 340 in the handpiece (fig. 3, impeller pump 342 along aspiration conduit 340 within handpiece 112).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the first aspiration pump disclosed in Ross by placing it in the handpiece, as taught by Bourne, for the purpose of providing control for the surgeon by allowing a responsive control of the aspiration fluid flow, thereby minimizing occlusion surge and providing a consistent fluid flow (see Bourne, paragraph 0021, “With the pump disposed on 
Ross fails to teach a console, wherein the handpiece is connected to the console, aspiration tubing between the handpiece and the console, and an aspiration channel in the console.
However, Sorensen teaches a console 100 (fig. 1, surgical “console” 100 (see [0030]) that has cassette 314, cassette 314 shown in greater detail in fig. 3, NOTE: applicant discloses wherein the console may comprise a housing and a fluidics cassette loaded into the housing, see paragraph 0022 of applicant’s specification), wherein a handpiece 118 is connected to the console (fig. 3, handpiece 118 connected to cassette body 314 via tubing 318. If the cassette 314 is attached to the console 100, then the handpiece is also attached to the console), aspiration tubing 318 between the handpiece and the console (fig. 3, aspiration tubing 318 between handpiece 118 and cassette 314, and therefore between handpiece 118 and console 100), and an aspiration channel in the console (fig. 3, fluid channel 340 within cassette 314).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the device disclosed in Ross to have a console, wherein the handpiece is connected to the console with aspiration tubing between the handpiece and the console, and wherein the console has an aspiration channel, as taught by Sorensen, for the purpose of 
The proposed modification of the system disclosed in Ross and modified by Bourne and Sorensen is shown in an annotated fig. 1 below.

    PNG
    media_image1.png
    645
    939
    media_image1.png
    Greyscale

Regarding claim 2, Ross, as modified by Sorensen discloses wherein the second aspiration pump is located in the console (see Sorensen, fig. 3, pump 322 within cassette 314, also see annotated fig. 1 of Ross above, cassette would be located in the console, ergo the second aspiration pump 108 would be located in the console).
Regarding claim 3, Ross discloses wherein the pressure sensor is located away from the handpiece (fig. 1, pressure transducer 184 away from cannula 148 and housing 140).
Regarding claim 4, Ross, as modified by Sorensen discloses wherein the pressure sensor is located within the console (see Sorensen, fig. 3, pressure sensor 320 within cassette 314, see annotated fig. 1 of Ross above, pressure transducer 184 is within the cassette, and therefore is located within the console).
Regarding claim 5, Ross discloses wherein the ophthalmic surgical system further comprises a controller (fig. 1, controller console 112, paragraph 0089, “By this configuration, the control console 112 is able to monitor and adjust the respective speeds of the pistons…”), but is silent to wherein the controller is configured to operate the second aspiration pump at the same flow rate as the first aspiration pump.
However, Ross discloses that the surgeon can alter the vacuum level generated by both pumps in the system (paragraph 0092, “By utilizing the input mechanisms of the control console 112, the surgeon may, as examples. Switch the vacuum pump(s) 108 and 168 ON or OFF, set and vary the vacuum level generated by the vacuum pump(s) 108 and 168…” ergo the surgeon can have the pumps operate at the same flow rate).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to try to operate the two pumps disclosed in Ross at the same flow rate for the purpose of ensuring proper suction power. Arrival at the claimed feature would appear to result from routine experimentations to alter the vacuum level of both pumps during treatment, which would fall well within a "finite number of identified, predictable solutions" 
Further, one of ordinary skill in the art would be motivated to operate the two pumps independently and separately at the same vacuum level since the secondary pump could be used as a back-up in case the first pump has an occlusion down the line, thereby allowing the surgeon to continue operating on the patient at the same consistent level with minimal interruption.
Regarding claim 6, Ross discloses wherein the ophthalmic surgical system further comprises a controller (fig. 1, control console 112) , but is silent wherein the controller is configured to operate the second aspiration pump and the first aspiration pump to maintain a constant pressure between the second aspiration pump and the first aspiration pump. 
However, Ross discloses that the surgeon can choose which pumps are operating, as well as the vacuum level of said pumps (paragraph 0092, “By utilizing the input mechanisms of the control console 112, the surgeon may, as examples, switch the vacuum pump(s) 108 and 168 ON or OFF… switch the vacuum pulsing device 156 ON or OFF…”).

Regarding claim 7, Ross discloses wherein the ophthalmic surgical system further comprises a controller (fig. 1, control console 112), 

However, Ross discloses wherein the surgeon can alter the vacuum level of both the aspiration pumps (paragraph 0092, “By utilizing the input mechanisms of the control console 112 the surgeon may, as examples, switch the vacuum pump(s) 108 and 168 ON or OFF, set and vary the vacuum level generated by the vacuum pump(s) 108 and 168”, the surgeon can set the vacuum level generated by either pump, so the control console 112 is capable of maintaining a preset vacuum level between the two pumps).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to operate the two aspiration pumps to maintain a preset vacuum level between the second aspiration pump and the first aspiration pump for the purpose of maintaining a proper suction level. Arrival at the claimed feature would appear to result from routine experimentations to alter the vacuum level of both pumps during treatment, which would fall well within a "finite number of identified, predictable solutions" (as already taught by Ross’ controller which is able to set the vacuum level of both pumps). There had been no evidence of any unexpected result of setting the two pumps to maintain a preset vacuum level between the two pumps, and no evidence that Ross would not have functioned properly at this setting. Thus, the Federal Circuit concluded that, as required by KSR, there were a "finite number of identified, predictable solutions," and that the obvious to try inquiry properly led to the legal conclusion 
Regarding claim 8, Ross wherein the ophthalmic surgical system further comprises an input control 118 for an operator to input a selected vacuum level or flow rate (fig. 1, input control 118, paragraph 0090, “The control console 112 may also include a variety of controls or input mechanisms 118 (switches, knows, keypad, etc.) for enabling the surgeon to input information, set and adjust various operating parameters of the tissue removal system 100 (e.g., vacuum pump(s) 108 and 168…), 
but is silent to wherein the second aspiration pump and the first aspiration pump are operated at the same flow rate based upon the vacuum level from the input control. 
However, Ross discloses that the surgeon can choose the vacuum level of both of the pumps (paragraph 0092, “By utilizing the input mechanisms of the control console 112 the surgeon may, as examples, switch the vacuum pump(s) 
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to operate the second and first aspiration pumps at the same flow rate based upon the vacuum level from the input control for the purpose of ensuring proper suction power. Arrival at the claimed feature would appear to result from routine experimentations to alter the vacuum level of both pumps during treatment, which would fall well within a "finite number of identified, predictable solutions" (as already taught by Ross’ controller which is able to set the vacuum level of both pumps). There had been no evidence of any unexpected result of setting the two pumps to maintain a preset vacuum level between the two pumps, and no evidence that Ross would not have functioned properly at this setting. Thus, the Federal Circuit concluded that, as required by KSR, there were a "finite number of identified, predictable solutions," and that the obvious to try inquiry properly led to the legal conclusion of obviousness. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538,416, 82 USPQ2d 1385, 1395 (2007).Further, one of ordinary skill in the art would be motivated to operate the two pumps at the same vacuum level since the secondary pump could be used as a back-up in case the first pump has an occlusion down the line, thereby allowing the surgeon to continue operating on the patient with minimal interruption.
Regarding claim 9, Ross discloses an ophthalmic surgical system comprising:
a handpiece (fig. 1, tissue removal device 104 with housing 140 and cannula 148) comprising a working tip (fig. 1, cannula 148) with an aspiration opening in the working tip (fig. 1, open distal end 132, paragraph 0077, “The tissue removal device 104 generally includes an open distal end 132 adapted to be positioned and operated at the surgical site 124, and an opposing proximal end 136.”), an aspiration line (fig. 1, aspiration lines 152 and 164 are in parallel, forming one aspiration line) comprising an aspiration channel in the handpiece (see annotated fig. 1 below), aspiration tubing between the handpiece and the console, and an aspiration channel in the console;
a first aspiration pump 168 located along the aspiration line (fig. 1, secondary pump 168 in line 164); a second aspiration pump 108 located along the aspiration line 152 away from the handpiece (fig. 1, vacuum pump 108 along line 152 away from housing 140); and 
a pressure sensor 184 located along the aspiration line 152 between the first aspiration pump 168 and the second aspiration pump 108 (fig. 1, pressure transducer 184 between two pumps 168 and 108, see paragraph 0072), 
an input control 118 for an operator to input a selected vacuum level (paragraph 0090, “The control console 112 may also include a variety of controls or input mechanisms 118 (switches, knobs, keypad, etc.) for enabling the surgeon to input information, set and adjust various operating parameters of the 
a controller 112, wherein the controller is configured to operate the second aspiration pump and the first aspiration pump (paragraph 0092, “By utilizing the input mechanisms of the control console 112, the surgeon may, as examples. Switch the vacuum pump(s) 108 and 168 ON or OFF, set and vary the vacuum level generated by the vacuum pump(s) 108 and 168…”),
wherein the pressure sensor is adapted to monitor for an occlusion in the aspiration line upstream of the first aspiration pump.
But fails to teach wherein the first aspiration pump is located along the aspiration line in the handpiece, a console, wherein the handpiece is connected to the console, aspiration tubing between the handpiece and the console, and an aspiration channel in the console, and is silent to wherein the controller is configured to operate the second aspiration pump and the first aspiration pump at the same flow rate based upon the vacuum level from the input control.
However, Bourne teaches a system to be used during an ophthalmic procedure, the system comprising a handpiece 112 (see [0006]), wherein an aspiration pump 342 can be placed along the aspiration 340 line in the handpiece (fig. 3, impeller pump 342 along aspiration conduit 340 within handpiece 112).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the first aspiration pump disclosed in Ross by placing it in the handpiece, as taught by Bourne, for the purpose of by providing a responsive control of the aspiration fluid flow, thereby minimizing 
Ross fails to teach a console, wherein the handpiece is connected to the console, aspiration tubing between the handpiece and the console, and an aspiration channel in the console.
However, Sorensen teaches a console 100 (fig. 1, surgical “console 100”, see [0030]) that has cassette 314, cassette 314 shown in greater detail in fig. 3, NOTE: applicant discloses wherein the console may comprise a housing and a fluidics cassette loaded into the housing, see paragraph 0022 of applicant’s specification), wherein a handpiece 118 is connected to the console (fig. 3, handpiece 118 connected to cassette body 314 via tubing 318. If the cassette 314 is attached to the console 100, then the handpiece is also attached to the console), aspiration tubing 318 between the handpiece and the console (fig. 3, aspiration tubing 318 between handpiece 118 and cassette 314, and therefore between handpiece 118 and console 100), and an aspiration channel in the console (fig. 3, fluid channel 340 within cassette 314)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the device disclosed in Ross, as modified by Bourne, to have a console, wherein the handpiece is connected to the console with aspiration tubing between the handpiece and the console, and wherein the console has an aspiration channel, as taught by Sorensen, for the 
Ross is silent to wherein the controller is configured to operate the second aspiration pump and the first aspiration pump at the same flow rate based upon the vacuum level from the input control.
However, Ross discloses wherein the surgeon can alter the vacuum level generated by both pumps in the system (paragraph 0092, “By utilizing the input mechanisms of the control console 112, the surgeon may, as examples. Switch the vacuum pump(s) 108 and 168 ON or OFF, set and vary the vacuum level generated by the vacuum pump(s) 108 and 168…” ergo the surgeon can operate the two pumps at the same flow rate by changing the vacuum level).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to try to operate the two pumps disclosed in Ross at the same flow rate for the purpose of ensuring proper suction power. Arrival at the claimed feature would appear to result from routine experimentations to alter the vacuum level of both pumps during treatment, which would fall well within a "finite number of identified, predictable solutions" (as already taught by Ross’ controller which is able to set the vacuum level of both pumps). There had been no evidence of any unexpected result of setting the two pumps to operate at the same vacuum level, and no evidence that Ross 
Further, one of ordinary skill in the art would be motivated to operate the two pumps independently and separately at the same vacuum level since the secondary pump could be used as a back-up in case the first pump has an occlusion down the line, thereby allowing the surgeon to continue operating on the patient at the same level with minimal interruption.
Regarding claim 10, Ross discloses wherein the second aspiration pump is located in the console (see Sorensen, fig. 3, pump 322 within cassette 314, see annotated fig. 1 of Ross above).
Regarding claim 11, Ross discloses wherein the pressure sensor is located away from the handpiece (fig. 1, pressure transducer 184 away from cannula 148 and housing 140).
Regarding claim 12, Ross discloses wherein the pressure sensor is located in the console (see Sorensen, fig. 3, pressure sensor 320 within cassette 314, see annotated fig. 1 of Ross above).
Regarding claims 14 and 16, Ross, as modified by Bourne, disclose substantially the method disclosed in claim 13, but fails to teach wherein the second aspiration pump and the pressure sensor are located in a console.

It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the device disclosed in Ross, as modified by Bourne, to have the second aspiration pump and pressure sensor located in a console, as taught by Sorensen, for the purpose of providing a suitable housing for the components of the device, thereby reducing clutter on a surgeon’s operating space. The proposed modification of the system disclosed in Ross and modified by Bourne and Sorensen is shown in an annotated fig. 1 above, as used to analyze claim 1 above.
Claims 13, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ross in view of Bourne.
Regarding claim 13, Ross discloses a method for monitoring for an occlusion in an aspiration line during an ophthalmic surgical procedure (paragraph 0072, “Additionally, the tissue removal system 100 may be configured to detect the occurrence of occlusion and automatically activate the thermal element 176”), the method comprising:
Operating a first aspiration pump 168 located along an aspiration line (fig. 1, aspiration lines 152 and 164 are in parallel, and aspiration line 144 connects to these two lines forming one aspiration line) 

Monitoring a pressure in the aspiration line using a pressure sensor 184 located along the aspiration line 152 between the first aspiration pump 168 and the second aspiration pump 108, thereby monitoring for an occlusion in the aspiration line upstream of the first aspiration pump (paragraph 0072, “Additionally, the tissue removal system 100 may be configured to detect the occurrence of occlusion and automatically activate the thermal element 176. Various approaches may be taken for detecting the occluding event. As one non-limiting example, the tissue removal system 100 may provide a pressure transducer 184 (FIG. 1), operatively interfaced with the aspiration line 152 at an appropriate location thereof, which provides continuous or intermittent pressure feedback signals to the control console 112 via a pressure feedback signal line 188”, pressure transducer detects occlusion in aspiration line 152 if there’s an occlusion in the handpiece, ergo it detects occlusion upstream from the first aspiration pump),
But fails to teach wherein an aspiration pump is located in the handpiece.
However, Bourne teaches a system to be used during an ophthalmic procedure, the system comprising a handpiece 112 (see [0006]), wherein an aspiration pump 342 can be placed along the aspiration line in the handpiece (fig. 3, impeller pump 342 along aspiration conduit 340 within handpiece 112).

Regarding claim 15, Ross discloses wherein the pressure sensor 184 is located away from the handpiece (fig. 1, pressure transducer 184 away from device 104).
Regarding claim 17, Ross, as modified by Bourne, discloses substantially the method disclosed in claim 13, but is silent to wherein the second aspiration pump is operated at the same flow rate as the first aspiration pump 
However, Ross discloses that the surgeon can alter the vacuum level generated by both pumps in the system (paragraph 0092, “By utilizing the input mechanisms of the control console 112, the surgeon may, as examples. Switch the vacuum pump(s) 108 and 168 ON or OFF, set and vary the vacuum level generated by the vacuum pump(s) 108 and 168…” thereby altering the flow rate created by said pumps).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to try to operate the two pumps disclosed in Ross at the same flow rate for the purpose of ensuring proper 
Further, one of ordinary skill in the art would be motivated to operate the two pumps independently and separately at the same flow rate since the secondary pump could be used as a back-up in case the first pump has an occlusion down the line, thereby allowing the surgeon to continue operating on the patient at the same consistent level with minimal interruption.
Regarding claim 18, Ross, as modified by Bourne, disclose substantially the method disclosed in claim 13, but is silent to wherein the second aspiration pump and the first aspiration pump are operated to maintain a constant pressure between the second aspiration pump and the first aspiration pump.
However, Ross discloses that the surgeon can choose which pumps are operating, as well as the vacuum level of said pumps (paragraph 0092, “By utilizing the input mechanisms of the control console 112, the surgeon may, as 
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to operate the two pumps disclosed in Ross to maintain a constant pressure between the second aspiration pump and the first aspiration pump for the purpose of providing a consistent suction level. Arrival at the claimed feature would appear to result from routine experimentations to alter the vacuum level of both pumps during treatment, which would fall well within a "finite number of identified, predictable solutions" (as already taught by Ross’ controller which is able to set the vacuum level of both pumps). There had been no evidence of any unexpected result of setting the two pumps to maintain a preset vacuum level between the two pumps, and no evidence that Ross would not have functioned properly at this setting. Thus, the Federal Circuit concluded that, as required by KSR, there were a "finite number of identified, predictable solutions," and that the obvious to try inquiry properly led to the legal conclusion of obviousness. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538,416, 82 USPQ2d 1385, 1395 (2007).Further, one of ordinary skill in the art would be motivated to maintain a constant pressure between the second aspiration pump and the first aspiration pump in order to keep a stable level of suction when operating on the patient, thereby preventing accidental surges while operating on the eye. 
Regarding claim 19, Ross, as modified by Bourne, discloses substantially the method disclosed in claim 13, but is silent to wherein the second aspiration 
However, Ross discloses wherein the surgeon can select the vacuum level of both of the pumps (paragraph 0092, “By utilizing the input mechanisms of the control console 112 the surgeon may, as examples, switch the vacuum pump(s) 108 and 168 ON or OFF, set and vary the vacuum level generated by the vacuum pump(s) 108 and 168”).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to operate the two aspiration pumps to maintain a preset vacuum level between the second aspiration pump and the first aspiration pump for the purpose of maintaining a proper suction level. Arrival at the claimed feature would appear to result from routine experimentations to alter the vacuum level of both pumps during treatment, which would fall well within a "finite number of identified, predictable solutions" (as already taught by Ross’ controller which is able to set the vacuum level of both pumps). There had been no evidence of any unexpected result of setting the two pumps to maintain a preset vacuum level between the two pumps, and no evidence that Ross would not have functioned properly at this setting. Thus, the Federal Circuit concluded that, as required by KSR, there were a "finite number of identified, predictable solutions," and that the obvious to try inquiry properly led to the legal conclusion of obviousness. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538,416, 82 USPQ2d 1385, 1395 (2007).

Regarding claim 20, Ross, as modified by Bourne, disclose substantially the method disclosed in claim 13, and the method further comprising selecting a vacuum level (paragraph 0092, “By utilizing the input mechanisms of the control console 112 the surgeon may, as examples… set and vary the vacuum level generated by the vacuum pump(s) 108 and 168), but is silent to wherein the second aspiration pump and the first aspiration pump are operated at the same flow rate based upon the selected vacuum level.
However, Ross discloses wherein the surgeon can select the vacuum level of both pumps in the system (paragraph 0092, “By utilizing the input mechanisms of the control console 112 the surgeon may, as examples, switch the vacuum pump(s) 108 and 168 ON or OFF, set and vary the vacuum level generated by the vacuum pump(s) 108 and 168”, the input control can set the two vacuum pumps to operate at the same flow rate).

Further, one of ordinary skill in the art would be motivated to operate the two pumps at the same vacuum level since the secondary pump could be used as a back-up in case the first pump has an occlusion down the line, thereby allowing the surgeon to continue operating on the patient with minimal interruption.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Grieshaber (US 5676650 A) discloses a surgical instrument used in an ophthalmic procedure that utilizes two pumps in series running simultaneously to increase suction power
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON W LEVY whose telephone number is (571)272-7582. The examiner can normally be reached M-F 8:00 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG D THANH/Primary Examiner, Art Unit 3785